DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (Publication No.: US 2001/0015485 A1).
Regarding claim(s) 1, Song teaches an optical module comprising: a substrate (reference numeral 270 in Figure 7) in which a through hole or a recess is formed; a first component (reference numeral 260 in Figure 7) that is arranged in the through hole or the recess of the substrate, and is bonded to an inner wall surface of the through hole or the recess by a thermosetting adhesive (reference numeral 272 in 
Regarding claim(s) 2, Song teaches the optical module according to claim 1, wherein the first component (reference numeral 260 in Figure 7) is bonded by the adhesive (reference numeral 272 in Figure 7) in a portion of the gap, the portion overlapping with the second component when viewed from a direction perpendicular to the one surface of the first component (e.g. as illustrated in Figure 7). 
Regarding claim(s) 3, Song teaches the optical module according to claim 1, wherein the first component (reference numeral 260 in Figure 7) is bonded by the adhesive (reference numeral 272 in Figure 7) in a portion of the gap, the portion being along one side of the one surface, the one side overlapping with the second component when viewed from a direction perpendicular to the one surface of the first component (e.g. as illustrated in Figure 7). 
Regarding claim(s) 4, Song teaches the optical module according to claim 1, wherein the first component (reference numeral 260 in Figure 7) is bonded by the adhesive (reference numeral 272 in Figure 7) in a portion of the gap, the portion being along one side of the one surface and two sides continuous to the one side, the one 
Regarding claim(s) 6, Song teaches the optical module according to claim 1, wherein the first component (reference numeral 260 in Figure 7) is bonded by the adhesive (reference numeral 272 in Figure 7) in a portion of the gap, the portion being along at least one of two sides that are continuous to one side of the one surface, the one side overlapping with the second component when viewed from a direction perpendicular to the one surface of the first component (e.g. as illustrated in Figure 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding claim(s) 5, Song teaches the optical module according to claim 1, wherein the first component (reference numeral 260 in Figure 7) is bonded by the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637